Citation Nr: 0031648	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 18, 1997, 
for the grant of a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation 
assigned to the veteran's tinnitus to 10 percent effective 
September 18, 1997.

The Board notes that although both the veteran and RO have 
referred to the issue as clear and unmistakable error (CUE), 
the Board finds that the issue is clearly entitlement to an 
effective date prior to September 18, 1997, for the grant of 
a 10 percent evaluation for tinnitus.

It is further noted that the February 1999 rating action had 
denied a compensable evaluation for the service-connected 
hearing loss.  The veteran had disagreed with this decision 
in the March 1999 notice of disagreement.  However, in a 
September 20, 1999 statement, he stated he was "...not 
contesting the noncompensable rating I have for hearing 
loss..."  Therefore, the veteran appears to have withdrawn 
this issue from appellate review and it will not be 
considered by the Board at this time.


REMAND

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400 (o) (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157 (2000).

The veteran contends that an earlier effective date for the 
assignment of a 10 percent evaluation for tinnitus, prior to 
September 18, 1997, is warranted.  In his Appeal to the Board 
of Veteran's Appeals (VA Form 9) received in August 1999, the 
veteran contends that in 1978 and in 1987 he had hearing 
tests performed at the Tomah VA Medical Center.  The RO 
requested and received the VA 1987 outpatient examination; 
however, there is no indication that the 1978 examination was 
requested.  Therefore, since the 1978 examination report 
could be considered an informal claim under 38 C.F.R. 
§ 3.157, further development is required to obtain this 
medical record.  See Chaffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 
(1991) (holding that VA's duty to assist includes securing 
medical records to which a reference has been made).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain the identified 
1978 VA hearing examination and, if 
located, associate it with the claims 
file.  The RO should comply with notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim of 
entitlement to an effective date prior to 
September 18, 1997, for the grant of a 10 
percent evaluation for tinnitus can be 
granted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.


The purpose of this remand is to comply with 38 U.S.C.A. 
§ 5107(a).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BANARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


